 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case ja-

 

 

UNITED STATES DISTRICT CoURT DEC 1 0 m

SOUTHERN DISTRICT OF CALIFORNIA
cLERK, u.s. nimmer couRT

UNITED STATES OF AMERICA JUDGMENT IN ACURHWIN|AUlCA$EALlFGRh |A
V (For Offenses Commit&`d ()n or AHer November l Q§fi!l lY

 

 

 

JOSE DORADO-MACIAS (l)
Case Number: 3: l 8-CR-03359-GPC

Brian J. White

Defendant’s Attomey

REGISTRATloN No. 76823-061

g _

THE DEFENDANTZ

pleaded guilty to count(s) l Of the lnfOI'matiOn.

 

was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Tit|e and Section / Nature of offense Count
8:1326(A), (B) - Removed A|ien Found |n The United States (Felony) 1
The defendant is sentenced as provided in pages 2 through 4 of this judgment

The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

l:l Count(s) dismissed on the motion of the United States.

 

[X| Assessment: $100.00 - Waived

JVTA Assessment*: 3
fl _
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Fine Waived [l Forfeiture pursuant to order filed , included here
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days o

ln.
f any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstances
December 6. 2018

Date of Imposition of Sentence

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE

 

3:18-CR-03359- GPC

AO 245B (CASD Rev. 02/] 8) Judgment in a Criminal Case

 

DEFENDANT: JOSE DORADO-MACIAS ( l) Judgment - Pag
CASE NUMBER: 3:18-CR-03359-GPC

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tel
6 months as to count l.

|:|lj

I have executed this judgment as follows:

at

IMPRISONMENT

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:l at A.M. on

e20f2

m of:

 

[l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:l on or before
E as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Offlce.

RETURN

Defendant delivered on to

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-O3359-GPC

 

